Christine H. Chung, PLLC



October 8, 2020

Via ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

                      Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       We write on behalf of Victor Mones Coro to respectfully request that Mr.
Mones’ sentencing, currently scheduled to take place on October 21, 2020, at 11:00
a.m., be adjourned because of the government’s ongoing production of discovery, to
November 18, 2020 at 9:00 a.m.

       The government continues to produce discovery that bears on mitigation of Mr.
Mones’ potential sentence. See Brady v. Maryland, 373 U.S. 83, 87 (1963)
(information favorable to the defense includes evidence that “would tend to exculpate
[the defendant] or reduce the penalty”). At the September 23, 2020 status conference,
the Court ordered the government to complete making its discovery productions by
October 23, 2020. The government informed us last week that it expects to produce,
at a minimum, the contents of multiple computers and several boxes of files seized
during a search of the Confidential Source’s workplace after the last status
conference. The government stated that it may also produce new investigative
reports and notes, but has not provided the date by which it expects to complete its
production(s). Nor has it given an estimate of the volume of electronic data that it
expects to produce.

       The government’s late, voluminous productions continue to put Mr. Mones in
the unfair dilemma between awaiting potentially discovery relevant to his sentence
and adjourning his sentencing date while he continues to be detained. Since Mr.
Mones requested sentencing discovery this past May and June, including Brady and
Giglio material, the government has made nine productions of nearly 500 gigabytes
of material.

      We emailed the government last evening about this request but have not
received a response. We will await the upcoming government production to assess
Honorable Alvin K. Hellerstein                                     October 8, 2020


how long it will take the defense to review the production and what motions might
follow.

Respectfully submitted,




Christine H. Chung                           Faith E. Gay
CHRISTINE H. CHUNG, PLLC                     Jordan L. Weatherwax
14 Murray Street, #236                       SELENDY & GAY PLLC
New York, New York 10007                     1290 Avenue of the Americas
Telephone: 917-685-0423                      New York, New York 10104
christine@thechunglawoffice.com              Telephone: 212-390-9000
                                             fgay@selendygay.com
                                             jweatherwax@selendygay.com


cc:   All counsel (via ECF)




                                       2
